       Case 21-03057 Document 19 Filed in TXSB on 07/14/21 Page 1 of 2




                           UNITED STATES BANKRUTPCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                             ENTERED
                                                                                                07/14/2021

     IN RE:
                                                           CASE NO. 20-35029
     Thomas Calvert Scott and Tammi Lynn
     Scott
                                                           CHAPTER 7
           Debtors



     Kevin M. Epstein,
     United States Trustee,
                                                           ADV. PROC. NO. 21-03057
               Plaintiff

     v.

     Thomas Calvert Scott and Tammi Lynn
     Scott
           Defendants




                                             ORDER

                                      [Relates to ECF # __]
                                                        12

          CAME ON to be considered the United States Trustee’s Motion for Entry of Default

and Default Judgment under Fed. R. Bankr. P. 7055, due notice and opportunity for a hearing

have been given to all parties in interest, the Court being fully advised of the premises, and that

Thomas Calvert Scott and Tammi Lynn Scott failed to file answers or other pleadings as

required by Fed. R. Bankr. P. 7012, it is therefore

          ORDERED that:

                 1. The Motion is GRANTED. Defendants having been duly served with the

                     Complaint in the above captioned matter and having failed to timely answer

                     or otherwise plead in response thereto, it is ordered that Defendants are in


                                                1
       Case 21-03057 Document 19 Filed in TXSB on 07/14/21 Page 2 of 2




                 DEFAULT;

              2. The Court hereby enters default judgment in favor of Plaintiff, Kevin M.

                 Epstein, United States Trustee, and against Defendants, Thomas Calvert

                 Scott and Tammi Lynn Scott, and denies Defendants, Thomas Calvert Scott

                 and Tammi Lynn Scott, their individual discharge of all pre-petition debts,

                 whether scheduled or unscheduled, pursuant to 11 U.S.C. § 727(a)(2), (3),

                 (4), (5), and (7); and

              3. Defendants’ individual discharges of all pre-petition debts, whether

                 scheduled or unscheduled, are hereby DENIED. The Clerk of the Court shall

                 not issue a discharge order or enter a discharge on the docket or in the official

                 court records in this case.



  July 14, 2021
SIGNED this _____ day of ______________, 2021.


                                           ____________________________________
                                           EDUARDO V. RODRIGUEZ
                                           UNITED STATES BANKRUPTCY JUDGE




                                               2
